DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,693,252 and recently allowed US Application no.17,113,798, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-34 and 36-41 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	 Terminal disclaimer has overcome the double patenting rejection in the last action.
Regarding claim1, the prior art does not disclose or suggest an electrical connector assembly, the connector assembly comprising: a first electrically conductive connector having a receiver and a first contact beam; an internal spring member dimensioned to reside within the receiver of the first connector and having a first spring arm; a second electrically conductive connector with a receptacle dimensioned to receive a portion of both the first connector and the spring member residing within the receiver of the first connector to define a connected position; wherein in the connected position and when the connector assembly is subject to an environment with a first temperature, the first spring arm of the spring member exerts a first outwardly directed force on the first contact beam of the first connector; and wherein in the connected position and when the connector assembly is subject to an environment with a second temperature that is higher than the first temperature, the first spring arm of the spring member exerts a second outwardly directed force on the first contact beam of the first connector that is greater than the first outwardly directed force, as required by this claim. 
Regarding claim 30, the prior art does not disclose or suggest an electrical connector assembly for use in connecting components in a motor vehicle, the connector assembly comprising: a first electrically conductive connector formed from a first material with a first coefficient of thermal expansion, the first connector having a plurality of elongated contact beams arranged to define a receiver, the plurality of elongated contact beams include a first contact beam; an internal spring member formed from a second material with a second coefficient of thermal expansion that is greater than the first coefficient of thermal expansion .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831